DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/28/21.
Applicant’s election without traverse of Group I in the reply filed on 01/28/21 is acknowledged.
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/21.
The reply filed 01/28/21 affects the application 16/343,071 as follows:
1.      Claims 1-5, the invention of Group I are prosecuted by the examiner. 
Claims 6-15 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-15 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite since it is unclear or unknown how the claimed composition can comprises a homogenization solution, a lysis buffer and a primary wash buffer (i.e.; three 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lever et al. (Frontiers in Microbiology. 2015, vol. 6, Article 476, inner pages 1-25; of record) in view of Catalogue (DNA & RNA precipitation solutions. Gene Link. 2014, inner pages 1-14; of record).
Claim 1 is drawn to a composition for viral RNA extraction from sample, the composition comprising: (a) a homogenization solution containing, relative to a total amount thereof, 1-30 mM ethylenediaminetetraacetic acid (EDTA) and 0.1-2%(v/v) sodium chloride (NaCI); (b) a lysis buffer containing, relative to a total amount thereof, 0.1-1.5 M NaCI and 0.1-10%(v/v) sodium dodecyl sulfate (SDS); and (c) a primary wash buffer containing, relative to a total amount thereof, 1-5 M sodium acetate.
	Lever et al. disclose that in extracting RNA, EDTA, NaCl, SDS, and sodium acetate are used (see pages 12 and 13, sDNA Extraction Protocol; and table 2). Furthermore, Lever et al. disclose extracting nucleic acids from cells (see page 1, Introduction). Also, Lever et al. disclose using salt solutions for homogenizing with extracts (see page 12, Figure 6), and homogenization nd paragraph). Furthermore, Lever et al. disclose using sodium chloride (NaCl) of 3% (see page 7, right col., last paragraph; see page 13, left col., 1st paragraph and Figure 8, right col.). Also, Lever et al. disclose using 1M, 0.8M sodium chloride (NaCl) (as claimed by Applicant) and of the concentration (04.4-2M) encompassed by concentration of the sodium chloride (NaCl) recited in Applicant’s composition (see page 6, Table 2). In addition, Lever et al. disclose using EDTA of 10mM (see page 3, left col., next to last paragraph; page 7, right col., last paragraph and page 13, left col., 1st paragraph) which is a concentration encompassed by concentration of the EDTA recited in Applicant’s composition.  Also, Lever et al. disclose using EDTA of other concentrations which are concentrations encompassed by concentration of the EDTA recited in Applicant’s composition (see page 8, right col. 1st paragraph; see also page 5, Table 2). In addition, Lever et al. disclose using 1% and 4% SDS (see page 7, right col., last paragraph) which is a concentration encompassed by concentration of the SDS recited in Applicant’s composition. Also, Lever et al. disclose 0.1-4% SDS (see page 8, left col., next to last paragraph).  In addition, Lever et al. disclose the use of sodium acetate of 3M (see page 6, Table 2). Also, Lever et al. disclose or suggest that samples form which nucleic acid (which includes RNA and DNA) includes marine sediments, ranging from surface to deep subsurface, and eutrophic to ultraoligotrophic, lacustrine sediment, igneous rock, water, and air samples (see page 2, right col., last paragraph). In addition, Lever et al. disclose that typical seawater samples can be used as a sample for extraction the sDNA (see page 13, left col., 1st paragraph).
The difference between Applicant’s claimed composition and the composition disclosed or suggested by Lever et al. is that Lever et al. the content of each component.

It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Lever et al. and Catalogue, to prepare a composition for viral RNA extraction from a sample comprising the components or compounds, EDTA, NaCl, SDS, and sodium acetate disclosed by Lever et al. and Catalogue and also as claimed by Applicant, because one of ordinary skill in the art would be expected to select optimal conditions through repeated experiments in light of the properties of the reagents disclosed in Lever et al. and Catalogue, and furthermore, it is not considered that there would be any significant effect resulting therefrom that could not be predicted.
One having ordinary skill in the art would have been motivated in view of Lever et al. and Catalogue, to prepare a composition for viral RNA extraction from a sample comprising the components or compounds, EDTA, NaCl, SDS, and sodium acetate disclosed by Lever et al. and Catalogue and also as claimed by Applicant, because one of ordinary skill in the art would be expected to select optimal conditions through repeated experiments in light of the properties of the reagents disclosed in Lever et al. and Catalogue, and furthermore, it is not considered that there would be any significant effect resulting therefrom that could not be predicted.
In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623